Case 1:18-cv-01689-CFC-SRF Document 39 Filed 04/15/19 Page 1 of 2 PageID #: 374




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


  BOEHRINGER INGELHEIM
  PHARMACEUTICALS INC., BOEHRINGER
  INGELHEIM INTERNATIONAL GMBH and
  BOEHRINGER INGELHEIM
  CORPORATION,
                                                C.A. No. 18-1689-CFC-SRF
                        Plaintiffs,             (Consolidated)

                            v.

  MANKIND PHARMA LTD., et al.,

                        Defendant.


                      NOTICE OF CHANGE OF FIRM AFFILIATION

        PLEASE TAKE NOTICE that effective immediately, Anandita Vyakarnam, counsel for

 Defendant Alkem Laboratories Ltd. in the above-referenced action, has changed law firms, and

 should be served as indicated below:

                                  Anandita Vyakarnam
                       WINDELS MARX LANE & MITTENDORF, LLP
                              One Giralda Farms, Suite 100
                                   Madison, NJ 07940
                                    (973) 966-3200
                             avyakarnam@windelsmarx.com
Case 1:18-cv-01689-CFC-SRF Document 39 Filed 04/15/19 Page 2 of 2 PageID #: 375




       Defendant Alkem Laboratories Ltd. will continue to be represented by Smith, Katzenstein

 & Jenkins LLP.


 Dated: April 15, 2019                            SMITH, KATZENSTEIN & JENKINS, LLP

                                                  /s/ Eve H. Ormerod
                                                  Neal C. Belgam (No. 2721)
                                                  Eve H. Ormerod (No. 5369)
                                                  1000 West Street, Suite 1501
                                                  Wilmington, DE 19801
                                                  (302) 652-8400
                                                  nbelgam@skjlaw.com
                                                  eormerod@skjlaw.com

                                                  Attorneys for Defendant Alkem Laboratories
                                                  Ltd.




                                              2
